          Case 1:19-cr-00212-VEC Document 217 Filed 07/10/20 Page 1 of 2

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
 ------------------------------------------------------------   X   DATE FILED: 07/10/2020
 UNITED STATES OF AMERICA,                                      :
                                                                :     19-CR-212-2 (VEC)
                 -against-                                      :
                                                                :          ORDER
 PERRY WELLS,                                                   :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 7, 2020, Mr. Perry Wells moved for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(a), citing his asthma and hypertension and his designation by the

Bureau of Prisons as a “high risk” detainee given the COVID-19 pandemic, Dkt. 186;

        WHEREAS the Government opposed compassionate release on grounds of lack of

exhaustion and on the merits, Dkt. 194;

        WHEREAS the exhaustion requirement is no longer applicable because more than 30

days have elapsed since Mr. Wells initially requested relief from the Bureau of Prisons on March

27, 2020, Dkt. 186-2, see 18 U.S.C. § 3582(c)(1)(a);

        WHEREAS the Court recommended that Mr. Wells seek a furlough from the Bureau of

Prisons (“BOP”) and held the motion in abeyance pending such a request, Dkt. 195; and

        WHEREAS the BOP has denied Mr. Wells’ request for a furlough, Dkt. 214;

        IT IS HEREBY ORDERED THAT Mr. Wells’ motion to reduce his sentence pursuant to

18 U.S.C. § 3582(c)(1)(a) is denied. Assuming that Mr. Wells’ increased susceptibility to

COVID-19 constitutes an exceptional circumstance supporting a reduction in his sentence, the

request must nonetheless be denied if the reduction would be inconsistent with the sentencing

factors set forth in 18 U.S.C. § 3553(a). See United States v. Rodriguez, No. 17-CR-157, 2020
            Case 1:19-cr-00212-VEC Document 217 Filed 07/10/20 Page 2 of 2




WL 3051443, at *1 (S.D.N.Y. June 8, 2020). On February 11, 2020, the Court sentenced Mr.

Wells to a term of incarceration of 90 months because of the seriousness of his offense, his

relatively high culpability within the nine-member conspiracy charged in this case, and the need

to convey to Mr. Wells the importance of acquiring a legitimate trade after a lifetime of drug

dealing. See Hearing Tr. (Feb. 11, 2020) at 21–23. Mr. Wells has been incarcerated since

November 14, 2019, when he pleaded guilty; accordingly, he has served only eight months of his

90-month sentence as of the date of this Order. See Plea Hearing Tr. (Dkt. 125). While Mr.

Wells’ age- and health-related risks are significant considerations, they are not sufficiently

serious as to justify a 90% reduction of his sentence.

       The Court urges the BOP to transfer Mr. Wells to his designated facility as soon as

possible.

       The Clerk of Court is respectfully directed to terminate docket entry 186.


SO ORDERED.
                                                         _________________________________
Date: July 10, 2020                                            VALERIE CAPRONI
      New York, NY                                             United States District Judge




                                                2 of 2
